NUMBER 13-18-00295-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                  IN THE MATTER OF M.A.T., A JUVENILE


                       On appeal from the 130th District Court
                           of Matagorda County, Texas.


                               MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Longoria and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

        By one issue, appellant M.A.T. (M.T.) challenges the juvenile trial court’s

certification transferring his case to the adult criminal justice system. 1 Specifically, M.T.




         1 Pursuant to Rule 9.8(b) of the Texas Rules of Appellate Procedure, we will utilize aliases when

referring to parties and persons related to this proceeding. See TEX. R. APP. P. 9.8(b); TEX. FAM. CODE ANN.
§ 56.01(j) (West, Westlaw through 2017 1st C.S.).
asserts that the evidence was insufficient to support the determination to certify him as

an adult. We affirm.

                                   I.     BACKGROUND

A.     Procedural History

       M.T. was charged with the capital murder of Devin Davalos, aggravated robbery,

and tampering with evidence. See TEX. PENAL CODE ANN. §§ 19.03, 29.03, 37.09 (West,

Westlaw through 2017 1st C.S.). On November 2, 2017, the State filed its Petition for

Discretionary Transfer to Criminal Court asking the trial court to waive its jurisdiction and

transfer M.T.’s case to the adult criminal courts. See TEX. FAM. CODE ANN. § 54.02 (West,

Westlaw through 2017 1st C.S.). The trial court ordered a complete diagnostic study,

social evaluation, and full investigation of M.T., his circumstances, and the circumstances

of the alleged offense. On April 17 and 18, 2018, the trial court conducted a certification

hearing regarding the State’s motion to transfer M.T. to an adult criminal court.

B.     Discretionary Transfer Hearing

       During the transfer hearing, the State called Texas Ranger David Chauvin as a

witness. Ranger Chauvin testified that the Bay City Police Department in Matagorda

County contacted him to assist in the investigation of the alleged offense.          During

Chauvin’s investigation, he learned that Davalos was reported missing by his mother and

was last seen by her on October 11, 2017. A witness at a convenience store saw Davalos

around midnight on October 12, 2017 in the company of M.G.—a juvenile and

codefendant of M.T. Based on the statements Ranger Chauvin received from M.G. and

Michael Trevino—another codefendant of M.T.,— it appears M.G. contacted Trevino and

M.T. to coordinate a robbery, assault, or some type of attack against Davalos. On the



                                             2
night of the murder, while Davalos and M.G. were parked in Davalos’s vehicle, Trevino

and M.T. came out from a wooded area, and, using a shotgun and rifle, forced Davalos

out of his vehicle. Davalos offered them $10,000 to let him go. Instead, they threatened

Davalos and forced him into the trunk of his own vehicle. Trevino, M.G., and M.T. got in

the vehicle, and Trevino drove away with Davalos in the trunk.

        Shortly thereafter, Davalos opened the trunk attempting to escape causing Trevino

to stop the vehicle. One or two of the individuals got out of the vehicle and shot Davalos

in the chest at least twice. 2 They drove to a rural area used by Trevino’s family for hunting

in Brazoria County and shot Davalos several more times. Afterwards, they drove to a

river where Trevino, M.G., and M.T. removed Davalos’s body from the trunk, drug him to

the edge of the river, and discarded his body into the river. They drove Davalos’s car

back to Matagorda County into a deserted ditch and set it on fire. The three boys walked

to M.G.’s residence, where they awoke Jesse Cervantes. Ranger Chauvin testified that

according to his interview with Cervantes, M.T. told Cervantes they had shot and killed

Davalos and stolen his debit card. Cervantes then drove Trevino, M.G., and M.T. to an

ATM, but they were unable to retrieve any funds from Davalos’s account.                           They

subsequently went their separate ways.

        The next day Trevino and M.G. were taken into custody. When M.G. was taken

into custody, he had Davalos’s cell phone on his person. After taking Trevino’s statement,

M.T. was taken into custody; however, M.T. requested an attorney and refused to make

a statement.



        2 According to Ranger Chauvin, M.G. and Trevino gave conflicting statements as to who exited the
vehicle and shot Davalos. At the discretionary hearing, these statements were introduced as the State’s
Exhibit #5.

                                                   3
        At the discretionary hearing, Chief Medical Examiner, Dr. Erin Barnhart, testified

that the autopsy indicated Davalos had been shot at least nine times: twice in the upper

left chest and seven times in the head and face. According to Dr. Barnhart, none of the

shots that were fired occurred postmortem; Davalos was alive for all the gunshot wounds.

The cause of death was multiple gunshot wounds.                   In addition, Dr. Michael Fuller,

psychiatrist, testified that M.T. was of average intelligence, sophistication, and maturity

for a seventeen-year-old. According to Dr. Fuller, M.T. could aid in his own defense and

criminal proceeding. 3

        Juvenile Probation Officer Leslie Penny conducted a social investigation of M.T.

She interviewed family members, individuals at M.T.’s school, and individuals that

interacted with M.T. She produced an investigative report concluding that M.T. was

mature and sophisticated.

        The trial court waived its jurisdiction and explained the factors that contributed to

its decision. The trial court signed M.T.’s certification on May 23, 2017. This interlocutory

appeal followed. See TEX. FAM. CODE ANN. § 56.01(c)(1)(A) (West, Westlaw through 2017

1st C.S.).

        II.     STANDARD OF REVIEW AND APPLICABLE LAW FOR DISCRETIONARY TRANSFER

        In order to waive jurisdiction and transfer M.T. to be tried as an adult pursuant to

subsection (a) of the family code, the juvenile court had to find that (1) M.T. was alleged

to have committed a felony; (2) he was fourteen years old or older at the time he

committed the alleged offense (a capital felony for which no adjudication hearing has



        3 Dr. Michael Ditsky, a Texas licensed psychologist, also testified at the discretionary hearing;
however, the trial court did not find his conclusions to be credible or supported by facts. Because M.T.
does not challenge this finding, we will not address Dr. Ditsky’s testimony.

                                                   4
been conducted); (3) after a full investigation and a hearing, there was probable cause to

believe that M.T. committed the alleged offense; and (4) the welfare of the community

required criminal proceedings because of the alleged offense’s seriousness or M.T.’s

background. See TEX. FAM. CODE ANN. § 54.02(a)(1)–(3); Moon v. State, 451 S.W.3d 25,

38 (Tex. Crim. App. 2014).

       In making this determination, the juvenile court had to consider, among other

matters: (1) whether the alleged offense was against person or property, with greater

weight in favor of transfer given to offenses against persons; (2) the sophistication and

maturity of M.T.; (3) the record and previous history of M.T.; and (4) the prospect of

adequate protection of the public and the likelihood of the rehabilitation of M.T. by use of

the procedures, services, and facilities currently available to the juvenile court. See TEX.

FAM. CODE ANN. § 54.02(f). These factors are nonexclusive and serve to facilitate the

juvenile court’s balancing of the potential danger to the public posed by that particular

juvenile offense with his amenability to treatment. Moon, 451 S.W.3d at 38 (citing Hidalgo

v. State, 983 S.w.2d 746, 754 (Tex. Crim. App. 1999)). Although the juvenile court makes

its final determination from the evidence concerning the section 54.02(f) factors, the court

“need not find that each and every one of those factors favors transfer before it may

exercise its discretion to waive jurisdiction.” Id. at 41.

       Section 54.02(h) requires that if the

       [J]uvenile court waives jurisdiction, it shall state specifically in the order its
       reasons for waiver and certify its action, including the written order and
       findings of the court, and shall transfer the person to the appropriate court
       for criminal proceedings and cause the results of the diagnostic study of the
       person ordered under Subsection (d), including psychological information,
       to be transferred to the appropriate criminal prosecutor. On transfer of the
       person for criminal proceedings, the person shall be dealt with as an adult
       and in accordance with the Code of Criminal Procedure.

                                               5
TEX. FAM. CODE ANN. § 54.02(h).

        Regarding our review of the trial court’s order, the Texas Court of Criminal Appeals

has instructed the following:

        [I]n evaluating a juvenile court’s decision to waive its jurisdiction, an
        appellate court should first review the juvenile court’s specific findings of
        fact regarding the Section 54.02(f) factors under “traditional sufficiency of
        the evidence review.”[4] But it should then review the juvenile court’s
        ultimate waiver decision under an abuse of discretion standard. That is to
        say, in deciding whether the juvenile court erred to conclude that the
        seriousness of the offense alleged and/or the background of the juvenile
        called for criminal proceedings for the welfare of the community, the
        appellate court should simply ask, in light of its own analysis of the
        sufficiency of the evidence to support the Section 54.02(f) factors and any
        other relevant evidence, whether the juvenile court acted without reference
        to guiding rules or principles. In other words, was its transfer decision
        essentially arbitrary, given the evidence upon which it was based, or did it
        represent a reasonably principled application of the legislative criteria?
        And, of course, reviewing courts should bear in mind that not every Section
        54.02(f) factor must weigh in favor of transfer to justify the juvenile court’s
        discretionary decision to waive its jurisdiction.

Moon, 451 S.W.3d at 47. Additionally,

        [A] reviewing court should measure sufficiency of the evidence to support
        the juvenile court’s stated reasons for transfer by considering the sufficiency


        4 Juvenile cases are reviewed under the civil standards of review for legal and factual sufficiency.
Matter of G.B., 524 S.W.3d 906, 914 n.13 (Tex. App.—Fort Worth 2017, no pet.). Because the State’s
burden is the preponderance of the evidence, see Moon v. State, 451 S.W.3d 28, 35, 40, 46 (Tex. Crim.
App. 2014), we may sustain a legal sufficiency challenge only when: (1) the record discloses a complete
absence of evidence of a vital fact, (2) the court is barred by rules of law or of evidence from giving weight
to the only evidence offered to prove a vital fact, (3) the evidence offered to prove a vital fact is no more
than a mere scintilla, or (4) the evidence establishes conclusively the opposite of a vital fact. Ford Motor
Co. v. Castillo, 444 S.W.3d 616, 620 (Tex. 2014). In determining whether there is legally sufficient evidence
to support the finding under review, we must consider evidence favorable to the finding if a reasonable
factfinder could and disregard evidence contrary to the finding unless a reasonable factfinder could not.
City of Keller v. Wilson, 168 S.W.3d 802, 807 (Tex. 2005). Anything more than a scintilla of evidence is
legally sufficient to support the finding. Cont’l Coffee Prods. Co. v. Cazarez, 937 S.W.2d 444, 450 (Tex.
1996).

         When reviewing a challenge that evidence is factually insufficient to support a finding, we set aside
the finding only if, after considering and weighing all of the evidence in the record pertinent to that finding,
we determine that the credible evidence supporting the finding is so weak, or so contrary to the
overwhelming weight of all the evidence, that the answer should be set aside and a new trial ordered. Pool
v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).

                                                       6
       of the evidence to support the facts as they are expressly found by the
       juvenile court in its certified order. The appellate court should not be made
       to rummage through the record for facts that the juvenile court might have
       found, given the evidence developed at the transfer hearing, but did not
       include in its written order. We therefore hold that, in conducting a review
       of the sufficiency of the evidence to establish the facts relevant to the
       Section 54.02(f) factors and any other relevant historical facts, which are
       meant to inform the juvenile court’s discretion whether the seriousness of
       the offense alleged or the background of the juvenile warrants transfer for
       the welfare of the community, the appellate court must limit its sufficiency
       review to the facts that the juvenile court expressly relied upon, as required
       to be explicitly set out in the juvenile transfer order under Section 54.02(f).

Id. at 49–50 (emphasis in original).

                            III.    SUFFICIENCY OF THE EVIDENCE

       By his sole issue, M.T. argues that the evidence was insufficient to support the trial

court’s determination to certify. We disagree.

A.     Applicable Law and Discussion

       “Any person accused of committing a felony offense between his tenth and

seventeenth birthdays is subject to the exclusive original jurisdiction of a juvenile court.”

Id. at 37; Ex parte Arango, 518 S.W.3d 916, 920 (Tex. App.—Houston [1st Dist.] 2017,

pet. ref’d). A juvenile court has the power to hear and decide matters pertaining to the

juvenile offender’s case before any other court can review them. Moon, 451 S.W.3d at

37–38. The right of a juvenile offender to remain outside the jurisdiction of the criminal

district court, however, is not absolute. Id.

       The first step of our evaluation of the trial court’s decision to certify M.T. as an adult

is to review its findings of facts under a traditional sufficiency review. The trial court stated

the following facts in reaching its decision:

       1. Juvenile/ Respondent is charged with capital murder.




                                                7
       2. His date of birth is June 22, 2001. At the time of the alleged offense,
           M.T.’s age was 16 years, 3 months and 19 days.
       ...

       5. The Court received the following reports in evidence without objection:

              Exhibit 1:    Social Evaluation and Investigation prepared by Leslie
                            Penny, Juvenile Probation Officer;

              Exhibit 2:    Report of Psychiatric Examination, Waiver to Adult
                            Court, prepared by Michael A. Fuller, M.D.; and

              Exhibit 3:    Psychological Forensic        Evaluation   prepared     by
                            Michael G. Ditsky, Ph.D.

       6. Each author testified in the proceedings. Other witnesses testified as
          well as to matters relevant to the proceedings.

       7. In making a determination whether to certify a child as an adult, the court
          “shall consider among other matters:

              (a) Whether the alleged offense was against a person or property,
                  with greater weight in favor of transfer given to offenses against
                  the person;

              (b) the sophistication and maturity of the child;

              (c) the record and previous history of the child;

              (d) the prospects of adequate protection of the public and the
                  likelihood of the rehabilitation of the child by use of procedures,
                  services and facilities currently available to the juvenile court.”

       TEX. FAM. CODE ANN. § 54.02(f).
       ...

       15. The adult charged, Michael Trevino, and the other charged juvenile
           gave statements. M.T. did not provide a statement.
       ...

       21. A court may not certify a juvenile as an adult for trial due to the mere
           category of the alleged offense. Moon, 451 S.W.3d at 48.

The trial court then evaluated the different factors in section 54.02(f) of the family code in

support of its decision to certify M.T. as an adult. See TEX. FAM. CODE ANN. § 54.02(f).

                                              8
      1.     Alleged Offense

      The trial court first considered the offense itself based mainly on the testimony of

Dr. Barnhart and Ranger Chauvin. The trial court issued the following findings:

      II.    The alleged offense is capital murder — a crime against the
             person

      10.    M.T. is charged with capital murder. There are two co-defendants;
             one was 17 at the time and has been charged as an adult. The other
             was 16 and like M.T., has been charged as a juvenile.

      11.    The police reports (admitted as Exhibit 6) detail the allegations
             against M.T. According to the report, the three charged persons
             kidnapped the victim, shot him, but did not cause his immediate
             death, transported him to another location, shot him further, then
             transported him to the Brazos River where they delivered the fatal
             gun shots then dumped him into the river.
      ...

      14.    Dr. Barnhart chronicled gunshot wounds to the right cheek, chin (five
             total), left cheek, left upper chest (two), and left upper back (two).
             According to Dr. Barnhart, none occurred post-mortum [sic].

      15.    The adult charged, Michael Trevino, and the other charged juvenile
             gave statements. M.T. did not provide a statement.

      16.    According to Trevino, the first shots were fired in Bay City while the
             victim was in the trunk of his vehicle. The next set of shots occurred
             off of Highway 35 near the Matagorda & Brazoria County line.

      17.    After that, according to Trevino’s statement, the three shot him again
             in Brazoria County and dumped the victim’s body into river.

      18.    The full details of the alleged offense and investigation are included
             in Exhibit 6 and are not repeated in full here.

      19.    Probable cause exists to charge M.T. with the capital murder offense.

      20.    The crime was particularly gruesome and took place over an
             extended period of time.

      21.    A court may not certify a juvenile as an adult for trial due to the mere
             category of the alleged offense. Moon, 451 S.W.3d at 48.
      ...

                                            9
       23.    After reviewing the all [sic] evidence, and in particular, the autopsy
              and Exhibit 6, the court finds the offense alleged here is so depraved
              and of such an egregious character such that it may alone justify
              transfer.

       The record provides evidentiary support for the trial court’s findings. The State

presented evidence about the investigation of capital murder. Statements made by

Trevino and M.G. showed that M.T., M.G., and Trevino forced Davalos into the trunk of

his own vehicle using a rifle and shotgun. The evidence showed that Trevino, M.G., and

M.T. drove Davalos to Brazoria County and shot him five more times then dumped his

body in the river. According to Cervantes, M.T. told Cervantes, “man, he’s just trying to

make sure we did it right. . . we killed him,” and that the three of them, “opened the trunk

and unloaded one clip in [Davalos’] face while he was in the trunk.” According to Ranger

Chauvin, nine shell casings were recovered. The trial court also considered Dr. Fuller’s

autopsy report.

       Based on the record, we conclude there is both legally and factually sufficient

evidence to support the trial court’s findings that probable cause existed that M.T.

committed the alleged offense and that his alleged actions were egregious and

aggravating. See Matter of G.B., 524 S.W.3d 906, 919 (Tex. App.—Fort Worth 2017, no

pet.) (concluding that there was both legally and factually sufficient evidence to support

the trial court’s finding that defendant was a principal or party to the offense and that his

alleged actions and conduct were indeed heinous).

       2.     Sophistication and Maturity

       The trial court next considered the sophistication and maturity of M.T. and made

the following findings:



                                             10
       III.   M.T. has below average raw intelligence and an average level of
              sophistication and maturity.

       24.    Dr. Fuller, psychiatrist, described M.T. as “cooperative and
              respectful,” and that [“]he cooperated with all aspects of the
              interview.”

       25.    Fuller further stated that M.T. “participated with minimal effort” and
              that he had interacted with “poor effort.”

       26.    Fuller concluded in his report and testimony that M.T. was a “well-
              developed 17-year old male with average innate intelligence.”
              According to Dr. Fuller, M.T. is a “reasonably intelligent and
              reasonably mature adolescent who could be certified for trial as an
              adult. . . .”

       27.    The court finds Fuller’s report and testimony to be well-reasoned and
              supported.
       ...

       36.    The court finds that M.T. has below average intelligence and an
              average level of sophistication and maturity. This factor is found to
              weigh neither in the State’s nor M.T.’s favor.

       Although the trial court found this factor to be neutral, it also found Dr. Fuller’s

report and testimony to be well-reasoned and supported. According to Dr. Fuller, M.T. is

a “reasonably intelligent and reasonably mature adolescent who could be certified for trial

as an adult” and was fit to proceed. Thus, the record supports the trial court’s finding. In

addition, Officer Penny testified that based on her social evaluation, investigation, and

review of the offense reports, it was her opinion that M.T. was mature and sophisticated.

Moreover, in light of M.T.’s behavior immediately after the murder—dumping Davalos’s

body into the river, setting the car on fire, and attempting to withdraw funds from Davalos’s

debit card at a nearby ATM—we conclude that there is sufficient evidence to support the

likelihood that M.T. deliberately chose to continue his criminal activities after the murder,

steal from Davalos, and avoid punishment, and that these decisions are more



                                             11
sophisticated and mature than decisions made by most sixteen-year-old children. See

Matter of G.B., 524 S.W.3d at 920.

       3.     Record and Previous History

       The trial court then considered M.T.’s prior criminal history and prior interactions

with law enforcement and found that this factor weighed slightly in M.T.’s favor. Officer

Penny testified that although M.T. had previously been referred to the probation

department, he had not been found to be a child who engaged in delinquent conduct.

The trial court weighed this factor in favor of M.T. and against certification.

       4.     Protection of the Public and Likelihood of Rehabilitation

       Next, the trial court considered what types of rehabilitation would be available if

M.T. stayed within the juvenile system, and if those options were likely to offer protection

to the public. The court found that neither the State nor the defense presented evidence

fully describing the available or preferred juvenile programs as applied to M.T.’s particular

situation. The court found Officer Penny’s report to be conclusory and wholly inadequate.

       However, at the discretionary hearing, Ranger Chauvin testified that while M.T.

was in custody, he related the events of the night in question to another juvenile. While

M.T. reminisced about the murder of Davalos and the events that transpired, M.T. would

start laughing. Similarly, Dr. Fuller testified that M.T. “chuckled at times when talking

about either the offense or consequences.” In his report, Dr. Fuller noted that M.T.

appeared “jovial” when discussing the charges. Furthermore, Officer Penny explained

that there is a capital offender program available to juveniles in the juvenile justice system,

but she opined that those services do not equate to the seriousness and heinousness of

this crime. Thus, she believed it was appropriate to certify M.T. as an adult. She added



                                              12
that while M.T. has been incarcerated in a Matagorda County juvenile detention facility

pending trial, he had been involved in a total of one hundred incident reports: ninety-six

minor incident reports and four major incident reports. Nonetheless, the court applied the

general presumption against certification.

       5.     Sufficiently Egregious Character

       Last, the trial court considered whether M.T. should be certified as an adult due to

the severity of the alleged offense. Specifically, M.T. challenges the sufficiency of the

evidence to support the egregious character of the offense.

       a.     Applicable Law

       Appellate courts have long held that the offense that the juvenile is alleged to have

committed alone will justify the juvenile court’s waiver of jurisdiction notwithstanding other

section 54.02 (f) factors, so long as the offense: (1) is substantiated by evidence at the

transfer hearing, and (2) is of sufficiently egregious character. Moon, 451 S.W.3d at 48.

“A court does not abuse its discretion by finding the community’s welfare requires transfer

due to the seriousness of the crime alone, regardless of the child’s background.” McKaine

v. State, 170 S.W.3d 285, 291 (Tex. App.—Corpus Christi 2005, no pet.); Faisst v. State,

105 S.W.3d 8, 11 (Tex. App.—Tyler 2003, no pet.) (“[C]ourt does not abuse its discretion

by finding the community’s welfare requires transfer due to the seriousness of the crime

[intoxication manslaughter] alone, despite the child’s background.”); Matter of D.D., 938
S.W.2d 172, 177 (Tex. App.—Fort Worth 1996, no writ) (“The seriousness of the offenses

a defendant is charged with [capital murder, murder, aggravated kidnapping, among

others] is sufficient to support his transfer despite his background.”); C.M. v. State, 884
S.W.2d 562, 564 (Tex. App.—San Antonio 1994, no writ) (“The [juvenile court] is free to



                                             13
decide to transfer the case due to the seriousness of the crime, even if the background

of the child suggests the opposite.”); In re J.S.C., 875 S.W.2d 325, 326 (Tex. App.—

Corpus Christi 1994, writ dism’d by agr.); Matter of C.C.G., 805 S.W.2d 10, 14 (Tex.

App.—Tyler 1991, writ denied) (emphasis on original) (“[A]ssuming, arguendo that there

is insufficient evidence concerning a defendant’s background, the juvenile court’s

determination that the seriousness of the offense, as substantiated by the evidence, is

alone sufficient).

       b.     Discussion

       Much of the evidence supporting the severity of the crime is described above;

nonetheless, we focus on some of the details here. The court made the following findings:

       VI.    M.T. should be certified as an adult due to the “sufficiently
              egregious character” of the alleged offense.

       20.    The crime was particularly gruesome and took place over an
              extended period of time.

       21.    A court may not certify a juvenile as an adult for trial due to the mere
              category of the alleged offense. Moon, 451 S.W.3d at 48.

       22.    The court may, however, certify a juvenile as an adult for trial on the
              basis of the offense alleged to have been committed by him if the
              evidence suggests the offense was of a “sufficiently egregious
              character,” to justify the transfer. Id.
       ...

       23.    After reviewing the all [sic] evidence, and in particular, the autopsy
              and Exhibit 6, the court finds the offense alleged here is so depraved
              and of such an egregious character such that it may alone justify
              transfer.
       ...

       41.    The capital murder charge against M.T. involves the kidnapping and
              murder of a 17-year old male.

       42.    According to the statements and investigation, the alleged crime did
              not occur in the heat of the moment—the charged persons

                                             14
              assembled and planned the crime and also a potential cover-up by
              dumping the body into the river and then burning the car. The
              investigation alleges a crime that is particularly gruesome and
              savage, involving the kidnapping and torture of a young man.

       43.    The court further finds that the other factors, to the extent they weigh
              in favor of the juvenile court retaining jurisdiction, do not weigh so
              heavily in that direction as to overcome the conclusion that the crime
              alleged is of such a sufficiently egregious character as to support
              waiver and certification.

During the hearing, the State presented evidence that the conspirators forced Davalos

into the trunk of his car at gunpoint. The evidence at trial showed that the boys assembled

and planned the crime and a potential cover up by dumping the body into the river then

burning the car. Although M.T. argues “there is not even a scintilla of evidence to support

the court’s finding that the crime involved the torture of a young man,” Dr. Barnhart

testified that the first two wounds to Davalos’s chest did not result in a loss of

consciousness. Therefore, Davalos was conscious and injured while trapped in the trunk

of his vehicle when Trevino, M.G., and M.T. drove him to another county. Davalos was

then shot another seven times before the conspirators disposed of his body. Thus, there

is ample evidence supporting the considerable lag time involved in rendering the fatal

shot. In addition, the trial court could have reasonably inferred from the evidence that

because Davalos did not die instantly, Davalos was conscious and suffering pain from

several gunshot wounds to his chest and face—the very definition of murder by torture.

Murder, BLACK’S LAW DICTIONARY (9th ed. 2009) (defining “murder by torture” as “[a]

murder preceded by the intentional infliction of pain and suffering on the victim”).

Moreover, the trial court could have also inferred that Davalos feared for his life as he

offered the conspirators money to let him go when they threatened him with a deadly

weapon. Although capital murder is certainly a serious offense, the facts here—which

                                             15
may be gleaned from the offense report, the autopsy report, and the social evaluation and

investigation report that were all admitted as exhibits at the hearing—are undoubtedly of

a “sufficiently egregious character.” See Matter of G.B., 524 S.W.3d at 918 (finding that

the nature of defendant’s actions and conduct, the manner in which they were allegedly

committed by defendant, and defendant’s alleged conduct of covering up the offense

were of a “heinous nature”); Matthews v. State, 513 S.W.3d 45, 60 (Tex. App.—Houston

[14th Dist.] 2016, no pet.). Accordingly, we hold the evidence was legally and factually

sufficient to support the trial court’s finding that the crime was of a particularly egregious

character.

       Considering the trial court’s explicit findings and our own review of the record,

which supports those findings, we conclude that the juvenile court did not abuse its

discretion by waiving jurisdiction and transferring M.T. for trial as an adult. See Matter of

G.B., 524 S.W.3d at 918. The State adequately established, “by a preponderance of the

evidence, that the welfare of the community requires transfer of jurisdiction for criminal

proceedings because of the seriousness of the offense . . . .” See Moon, 451 S.W.3d at

40–41; Matthews, 513 S.W.3d at 60–61. The juvenile court’s decision was appropriately

guided by the statutory criteria, principled, and reasonable. See Gonzales v. State, 467
S.W.3d 595, 602 (Tex. App.—San Antonio 2015, pet. ref’d). Accordingly, we overrule

M.T.’s sole issue.




                                             16
                                     IV. CONCLUSION

       Having overruled M.T.’s sole issue, we affirm the juvenile court’s order transferring

jurisdiction.


                                                        /s/ Rogelio Valdez
                                                        ROGELIO VALDEZ
                                                        Chief Justice



Delivered and filed the
25th day of October, 2018.




                                            17